Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3



          United States Court of Appeals
                        For the First Circuit


No. 02-1577

                         GERALD BRYAN DUGGAN,

                        Plaintiff, Appellant,

                                       v.

                        DEPARTMENT OF JUSTICE,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                                    Before

                       Selya, Lynch and Howard,
                           Circuit Judges.




     Gerald Bryan Duggan on brief pro se.
     Michael J. Sullivan, United States Attorney, and Gina Y.
Walcott-Torres, Assistant U.S. Attorney, on brief for appellee.



                           December 31, 2002
            Per Curiam.    After carefully considering the briefs

and record on appeal, we affirm substantially for the reasons

stated by the district court.

            The appellant’s main argument on appeal is that the

government failed to show that it conducted a reasonable search

in response to his February 28, 2000 request.                   5 U.S.C. §

552(a). He argues that the existence of field offices remained

in dispute because the Joachim declaration merely paraphrased

a supervisor’s statement disclaiming field offices.               However,

the government is not always required to produce affidavits on

personal    knowledge,    but   may   rely   upon   the   statements    of

responsible officials. Maynard v. Central Intelligence Agency,

986 F.2d 547, 560 (1st Cir. 1993).

            The appellant’s attempts to show bad faith are also

unavailing.     The government’s showing that the search was

reasonable was not undermined by the appellant’s allegations of

delay or conflation of February and March requests.                Neither

allegation, even if true, would tend to show that the search

was   not   reasonably    calculated    to   discover     the    requested

records.    See Church of Scientology Int'l v. United States

Dep't of Justice, 30 F.3d 224 (1st Cir. 1994).

            Finally, as to the discovery order, the appellant

fails to make a clear showing of manifest injustice. His




                                  -2-
assignment of error therefore fails.   See Maynard, 986 F.2d at

567.

          Affirmed.   Loc. R. 27(c).




                              -3-